Berry, J.
“A cause of action arising out of an injury to the person dies with the person of either party, except as provided in the next section.” Gen. St. 1878, c. 77, § 1. “When death is caused by the wrongful act or omission of any party, the personal representatives of the deceased may maintain an action, if he might have maintained an action, had he lived, for an injury caused by the same act or omission; but the action shall be commenced within two years after the act or omission by which the death was caused. The. dam*6ages thereon cannot exceed $5,000, and the amount recovered is to be for the exclusive benefit of the widow and next of kin, to be distributed to them in the same proportions as the personal property of the deceased person.” Id. § 2. The right of action thus given was wholly unknown to our law before the passage of these provisions of statute. It is, therefore, altogether a creature of the statute, and must be enforced (if at all) as the statute enacts, and not otherwise. The action to enforce it must, therefore, be brought by the “personal representatives of the deceased” — that is to say, by his executor or administrator. Atkinson v. Duffy, 16 Minn. 45, and authorities cited; Jones v. Tainter, 15 Minn. 512; Abbott’s Law Dict. “Represent.”
Order affirmed.